Citation Nr: 1308952	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-07 638 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from June 1947 to July 1968.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision, mailed to the appellant in January 2007, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  The November 2006 rating decision, in pertinent part, denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

In July 2010, January 2012, and July 2012 the Board remanded this case for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In February 2010, the appellant testified before a Veterans Law Judge, seated at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the claims file. The Board notified the appellant in November 2011 that the Veterans Law Judge that conducted the February 2010 hearing was no longer employed by the Board and that she had the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2012).  In a response received by VA in December 2010, however, the appellant asserted that she did not wish to appear at another hearing.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on April [redacted], 2006; the immediate causes of the Veteran's death as shown on the death certificate were myocardial infarction, shock and renal failure.

2.  The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was provided notice of the VCAA in July 2006.   The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the appellant and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In compliance with the July 2010 Board remand the RO sent the appellant letter in August 2010 that complied with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held in Hupp that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death. In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA treatment reports, private treatment reports, VA examinations, and statements from the appellant and her representative.  In July 2010 the Board remanded in order for the appellant to be afforded notice under Hupp v. Nicholson, for a VA medical opinion, and to obtain outstanding treatment records; as noted above, the appellant was afforded notice in August 2010, a VA medical opinion was rendered in September 2010 and April 2011, and additional private treatment records were obtained.  In January 2012 the Board remanded in order to obtain outstanding VA treatment records, to obtain outstanding private treatment records, to obtain any outstanding service personnel records, for a determination on herbicide exposure, and a VA addendum opinion; in May 2012 it was determined that there were no outstanding VA treatment records from Gainesville VA Medical Center, in April 2012 and May 2012 the VA either received additional private treatment reports or negative responses, in April 2012 a VA memorandum decision was issued with a negative determination on the Veteran being exposed to herbicides during his military service, and in June 2012 a VA addendum opinion was provided.   In July 2012 the Board remanded in order for the RO to obtain records from the Social Security Administration (SSA); in August 2012 SSA replied that they did not have any records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The appellant has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The appellant and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension or isolated systolic hypertension must be confirmed by ratings two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Board observes that the Veteran died on April [redacted], 2006; the Veteran's death certificate indicates that the Veteran died from renal failure leading to myocardial infarction - shock.  At the time of his death, the Veteran was service-connected for patellectomy of the right knee with a 10 percent disability rating effective March 13, 1975, and appendectomy with a noncompensable rating effective March 13, 1975.  By a June 1975 rating decision, the Veteran was denied service connection for arteriosclerotic heart disease with hypertension.   The appellant asserts that the Veteran had elevated blood pressure readings during active service and that such represented in-service hypertension.  She asserted that such hypertension led to his post-service stroke and later contributed to his death.   However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the appellant's claim. 

On the Veteran's January 1968 Report of Medical History for Retirement the Veteran checked a box indicating that he had no pain or pressure in the chest; palpitation or pounding heart; and high or low blood pressure.  At the Veteran's January 1968 Report of Examination for Retirement clinical evaluation for the heart was normal and there was no notation of hypertension or congestive heart failure.  

In April 2005 the Veteran was seen for a private consultation for fatigue.  It was noted that the Veteran had a history of coronary artery disease with bypass surgery in 1981 and a redo of bypass surgery in 1995.  It was also noted that the Veteran smoked one and half packs per day until 1989.  Another April 2005 private treatment note stated that the Veteran had a history of diabetes mellitus for the past fifteen to sixteen years.  It was noted that the Veteran's past medical history included coronary artery disease with his first heart attack in 1973 and bypass surgeries in 1981 and 1995, a stent placement in August 2004, and a history of chronic renal failure.  It was noted that the Veteran smoked two to three packs of cigarettes a day and about 80 packs a year.  A May 2005 private treatment note stated that the Veteran's hypertension was resolved.  

The Veteran was admitted to the hospital on April 5, 2006, and was there until he passed away on April [redacted], 2006.  He was originally admitted on April 5, 2006, for increasing shortness of breath and lower extremity edema; the secondary diagnoses were listed as coronary artery disease status post coronary artery bypass grafting times two, hypertension, hyperlipidemia, insulin dependent diabetes mellitus, chronic renal insufficiency, carotid artery stenosis, history of cerebrovascular accident, peripheral vascular disease, iron deficiency anemia, and aortic stenosis.  While the Veteran was hospitalized he underwent an echocardiogram, a renal ultrasound, placement of a dialysis catheter, and cardiac catherization.   An April [redacted], 2006, consultation report stated that the reason for the consult was acute renal failure with coronary artery disease and aortic stenosis.  It was stated that the Veteran's acute decline and death were most likely due to a myocardial infarction that he sustained on the evening of April [redacted], 2006, and that he had a severe rise in troponins.  It was also noted that it was thought that the Veteran went into cardiogenic shock and became unresponsive to inotropic agents and the family did not want any escalation in care.  He then passed away. 

In June 2006 the Veteran's private physician stated that the Veteran was well known to him since 1978 and his coverage at the practice began in 1974, the Veteran had an anterior wall myocardial infarction.  It was noted that a February 1975 letter by Dr. E.W. noted in his examination notes that the Veteran had a diagnosis of hypertension.  The Veteran's private physician then stated that the records going back even further than that document a blood pressure of approximately 140/90 on the day of his retirement in 1956.  While those numbers at that time were not considered to be elevated by today's criteria they would constitute hypertension.  His clinical course since that time and up until the 1974 myocardial infarction were consistent with that of hypertensive vascular disease, as well as, atherosclerotic disease.  Since that time, he continued to have problems with hypertension, which by all indication, long predated the practice taking over his care in 1974.  Based on this, it was his considered opinion that the Veteran suffered from hypertension as least as far back as 1956.  He then stated that today's criteria would support that diagnosis with any blood pressure greater than 120/80.  In November 2010 the Veteran's private physician stated that the correct year of retirement was 1968. 

In April 2010 a private physician stated that he participated in the cardiovascular care of the Veteran for several decades until he died in 2006 from atherosclerotic coronary artery disease; he also had co-existing hypercholesterolemia, hypertension, and diabetes.  The initial clinical manifestation of his coronary heart disease was myocardial infarction sustained in 1974; after his initial infarction he had multiple continuing related issues including ischemia events, angina, coronary bypass surgery, and repeated hospitalizations.  The Veteran's coronary artery atherosclerosis was undoubtedly present for many years prior to his initial clinical event in 1974.  It was clearly aggravated by his hypercholesterolemia, hypertension, obesity-metabolic syndrome, and dysglycemia, which were present through most of his adult life.  

In September 2010 a VA examiner reviewed the Veteran's claims file and provided a medical opinion.  He noted that the Veteran's discharge examination revealed blood pressure readings that did not meet the VA criteria for hypertension and the Veteran was not on medications prescribed for hypertension.  He also stated that there was no indication during admission for appendicitis or for partial resection of the right patella that the Veteran had hypertension or coronary artery disease.  Therefore, it was not likely that the Veteran's cause of demise of myocardial infarction with shock was a consequence of renal failure caused by military service.  The VA examiner stated that this examination report should not be held to CPEP quality indicators.  

In September 2011 a VA medical addendum opinion was given by the previous VA examiner.  He stated that a review of the Veteran's service treatment records revealed that the Veteran only had one elevated blood pressure reading; it was at the Veteran's January 1968 separation examination that the Veteran's blood pressure was 138/90, which does not meet the VA criteria for hypertension.  It was also noted that an EKG report of the same date listed the same blood pressure; the EKG report reveled probably normal non specific ST segment changes.  There was no report of left ventricular hypotrophy or other indications for diagnosis of hypertension.  He stated that there was no objective documentation in the claims file to document hypertension in the year or years immediately following military service; therefore, hypertension cannot be established as a service-connected condition which might have led to the Veteran's renal failure which led to the Veteran's myocardial infarction and shock.  He also stated that objective documentation of arteriosclerotic heart disease and hypertension was at the June 1975 VA examination, seven years after following the Veteran's military discharge; service connection for these conditions was not established.  The available records do not make any statement as to service in Vietnam, Agent Orange exposure or presumption of arteriosclerotic heart disease being the result of Agent Orange exposure.  Therefore, given the objective documentation available, it was not likely that the Veteran's cause of demise by myocardial infarction with shock in my opinion was likely caused by military service.  The VA examiner stated that this examination report should not be held to CPEP (VA Compensation and Pension Examination Program) quality indicators.  

In June 2012 the VA examiner provided an addendum opinion in compliance with the January 2012 Board remand.  The VA examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He then provided a rationale for his opinion beginning with that the Veteran's death certificate listed the Veteran as being 75 years old at the time of his death and that he died of myocardial infarction with shock and the underlying cause of renal failure.  It was noted that hypertension was not listed as being a primary or underlying cause of the Veteran's death.  

The VA examiner stated that review of the Veteran's service treatment records revealed that the Veteran did not meet the VA criteria for hypertension or was on medication for hypertension.  It was also noted that there was no indication during the Veteran's in-service appendectomy or partial resection of the right patella that the Veteran had hypertension, chronic kidney disease, coronary artery disease, or any illness which might have predisposed the Veteran to those conditions.  It was noted that the Veteran's first contact with the VA Medical system was in June 1999 when he was seen for a recurring infection in a coronary artery bypass grafting lower extremity vein graft harvesting site; it did not mention which extremity, no blood pressure reading was recorded, and there was no mention of any medications prescribed for hypertension or who prescribed them.  It was noted that the first history and physical examination was related to an upcoming right eye cataract extraction in August 2001, and the Veteran's blood pressure was within normal range for his age, whether treated or untreated; there was no documentation of any antihypertensive medication or hypertensive retinopathy.  

The VA examiner went through the Veteran's VA and private treatment records in detail and commented on different treatment reports.  He noted that at the time of the Veteran's April 2006 hospital admission the Veteran was said to have been a dependent insulin diabetic and that was a significant risk for coronary artery disease and that the recurrence plus worsening of the aortic stenosis and acute oliguric renal failure with fluid overload may have led to the Veteran's demise.  He also stated that in April 2006 there was no specific cause given for the Veteran's chronic kidney disease but he highly suspected that the Veteran's diabetes mellitus caused the Veteran's chronic kidney disease.  He also noted that the April [redacted], 2006, nephrologist consultation did not relate a date of the onset of the Veteran's hypertension diagnosis.  He stated that the June 2006 private opinion's rationale was not a permissible opinion because the Veteran's blood pressure readings at seperation did not meet the VA criteria since only one reading and not three was listed.  He further stated that the first evidence of a hypertension diagnosis was a March 1990 hospital discharge summery, this was 22 years after the Veteran's discharge from the military, and treatment notes from April 2001, July 2001, October 2001, November 2001, December 2001, June 2002, July 2002, and May 2005 do not support diagnoses of hypertension; a diagnosis of hypertension was also not noted in a May 2005 private summary note.  The VA examiner commented on the April 2010 private opinion and stated that it was his opinion that coronary arteriosclerosis cannot be objectively documented as being caused by military service or present during military service without there having been performed appropriate cardiologic studies in the military, objective documentation for which there is lacking in the records available for review today which reveal, in any case, no indications that such cardiologic tests should have been performed.  

The VA examiner stated that the April 2006 private hospitalization records document a significant rise in the serum creatine after the Veteran had undergone cardiac catherization, strongly suggesting an interventional radiologic dye nephropathy to have been a significant cause of the Veteran's deteriorating renal function; on the death certificate it is listed as an being an underlying condition caused by myocardial infarction, with the latter as an acute event in 2006 and in the VA examiner's opinion not actually being objectively documented in the records available today.  He opined that a dye nephropathy was the underlying cause of death listed on the death certificate.  He also opined that the aortic stenosis was consistent with normal aging, which is not objectively documented as being aggravated by hypertension in the military, was a contributing cause to the Veteran's acute oliguric renal failure.  Neither coronary artery disease nor myocardial infarction are objectively documentable as being the cardiac cause of death.  Therefore, in summary it is not likely that the Veteran's cause of death of myocardial infarction with shock as a consequence of renal failure is caused by military service.  It is not likely that the Veteran's cause of demise of myocardial infarction with shock as a consequence of renal failure is caused by military service.  

In conclusion, the VA examiner opined that the Veteran's cause of death is not causally related to the Veteran's service-connected conditions of right knee patellectomy and/or appendectomy for the conditions of coronary artery disease, kidney disease, and hypertension were not objectively documented until several years following the Veteran's military retirement and not within the one year of seperation from active military duty in July 2008.  The Veteran's stated cause of death of myocardial infarction with shock as a consequence of renal failure was not causally related to the Veteran's military service for these conditions were not objectively documented during military service and in fact, were not objectively documented during military service, and in fact, were not objectively documented until at least six years following the Veteran's military retirement.  The VA examiner stated that there were no CPEP Quality indicators known to be lacking except for the inability to examine the Veteran.

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the appellant's claim.  First, the Board finds that there is no evidence that the Veteran's service-connected right knee patellectomy and service-connected appendectomy either caused or substantially or materially contributed to the Veteran's death; nor is there evidence that his right knee patellectomy and appendectomy were contributing causes of his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  There is only opinion on whether the Veteran's cause of death was related to the Veteran's service-connected disabilities and that is the June 2012 VA examiner's negative opinion.  Thus, the Board finds that the evidence is against the Veteran's cause of death being related to the Veteran's service-connected disabilities. 

The appellant asserts that she is entitled to service connection for cause of the Veteran's death because his hypertension and heart disease are related to the Veteran's military service.  However, after a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's hypertension and arteriosclerotic heart disease being related to the Veteran's military service.  

First, the appellant asserts that service connection for the cause of the Veteran's death should be awarded on a presumptive basis as he was diagnosed with hypertension and arteriosclerotic heart disease.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to Agent Orange exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, an April 2012 VA memorandum stated that based on the information contained in the Veteran's claims file the VA was unable to verify the Veteran's alleged herbicide exposure.  It was noted that according to the Veteran's service personnel records the Veteran's foreign duty stations were Libya and Alaska, and these are not places of herbicide exposure.  Thus, the Board finds that service connection on a presumptive basis must be denied. 

The Board also finds that the Veteran's hypertension and arteriosclerotic heart disease are not directly related to the Veteran's military service.  First, there is no evidence in the Veteran's service treatment records that he sought treatment, complained, or was diagnosed with hypertension or heart disease during service; moreover, on the Veteran's January 1968 Report of Medical History for Retirement and Report of Examination there was no notation of hypertension or congestive heart failure or heart disease.  The Veteran's private physician stated that the Veteran would have met the current criteria for hypertension at the time of his retirement from the military; however, the Board finds that as stated in the September 2010 and June 2012 VA examination opinion the Veteran's blood pressure at the time of his military retirement did not meet the criteria for hypertension under Diagnostic Code 7101.  

Secondly, while the date of diagnosis for the Veteran's hypertension seems to fluctuate with the Veteran's private physician stating in April 2010 that the Veteran's hypertension began prior to 1974 he did not give a date of diagnosis, the earliest established date of a medical diagnosis is 1974; which is still years after the Veteran's discharge from his military service.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

After reviewing the Veteran's claims file, the Board notes that there are opinions both for the appellant's claim that the Veteran's hypertension and heart disease are related to the Veteran's military service (a private opinion in June 2006) and opinions against the Veteran's claim (September 2010, September 2011, and June 2012).  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  In April 2006 the Veteran's private physician stated that the Veteran's hypertension long predated the care at the practice that began in 1974 and it began in service; however, the Board finds that there is no evidence in the Veteran's claims file, including his service treatment records, that the Veteran had a diagnosis of hypertension in service, and the opinion has less probative value because it is contradicted by the contemporaneous medical evidence, and the evidence provided by the Veteran at his discharge examination.  On the other hand there are three negative opinions against the appellant's claim that the Veteran's hypertension and coronary artery disease is due to the Veteran's military service.  First, the September 2010 VA examiner stated that there was no evidence that the Veteran had hypertension in service; he did not have elevated blood pressure readings nor was he on medications at the time of his discharge from the military.  In addition, he stated that there was no mention of high blood pressure or hypertension when the Veteran was seen in-service for his now service-connected disabilities.  In September 2011 the VA examiner stated that there was only one elevated blood pressure reading in service, and that the first objective evidence that the Veteran was diagnosed with hypertension was at the June 1975 VA examination.  Finally, in June 2012 the VA examiner provided a thorough medical opinion and also noted that hypertension was not listed on the Veteran's death certificate.  He noted that the Veteran had a diagnosis of diabetes mellitus which is a significant risk factor for coronary artery disease and that the Veteran's diabetes mellitus may have led to the Veteran's death.  He also stated that there was no specific cause given for the Veteran's kidney disease but it could be the Veteran's diabetes mellitus.  He also noted that the Veteran did not meet the VA standards for a diagnosis of hypertension during service.  Thus, the Board finds that the VA examiner's opinions are more probative than the June 2006 probative opinion.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Thus, the Board finds that the probative opinions of record are against the appellant's claim.  

The Board has considered the appellant's contentions; the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a layperson, however, the appellant is not competent to render a medical opinion on the diagnosis or etiology of a condition.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The weight of the competent, credible, and more probative evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of service.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  In short, for reasons expressed immediately above, the Board concludes that the weight of the evidence is against the appellant's claim. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102. 

Unfortunately, in making this determination, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case and under this factual scenario, do not support the award of benefits.   


ORDER

Service connection for cause of the Veteran's death is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


